 


115 HRES 187 EH: Relating to efforts to respond to the famine in South Sudan. 
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 187 
In the House of Representatives, U. S.,

April 25, 2017
 
RESOLUTION 
Relating to efforts to respond to the famine in South Sudan.  


Whereas on February 20, 2017, famine was formally declared in parts of South Sudan; Whereas South Sudan is the world’s newest nation and for the past three years has experienced an ongoing armed conflict and the deliberate hindrance by the Government of South Sudan of humanitarian access to opposition communities in need;
Whereas due to this deliberate action on the part of the Government of South Sudan and the armed opposition to prolong the conflict South Sudan is experiencing a man-made famine currently affecting 100,000 people; Whereas according to the United States Agency for International Development (USAID) food insecurity is already prevalent in South Sudan and the ongoing conflict is exacerbating the situation;
Whereas the United Nations has reported that 4,900,000 people, over 40 percent of the population, are in urgent need of food, agriculture, and nutritional assistance; Whereas there are 1,900,000 Internally Displaced Persons (IDPs) residing in South Sudan and according to the United Nations High Commission for Refugees (UNHCR) an average of approximately 2,400 South Sudanese refugees arrive in Uganda every day;
Whereas 1,000,000 children in South Sudan are suffering from malnutrition in part due to the deliberate actions of the Government of South Sudan, at the same time according to United Nations International Children’s Emergency Fund (UNICEF) there are more than 17,000 child soldiers forced into combat; Whereas an anticipated 5,500,000 people are at risk for starvation by mid-year and without urgent humanitarian intervention civilians will continue to die from acute malnutrition and millions more will remain at risk;
Whereas failure to act prior to the upcoming rainy season May to August, will further impede humanitarian efforts; Whereas the areas where famine has been declared have seen some of the most intense fighting;
Whereas USAID has been a leading provider of humanitarian support to South Sudan, including more than 620,000 tons of life-saving food assistance since the conflict broke out in 2013; and Whereas support provided by the Food and Agriculture Organization of the United Nations (FAO), UNICEF, and the World Food Program have been critical in reducing the number of civilians at risk of severe malnutrition: Now, therefore, be it  
 
That the House of Representatives— (1)it is the sense of the House of Representatives that— 
(A)the Administrator of the United States Agency for International Development should continue to provide immediate and robust assistance to respond to the famine in South Sudan by providing food and other essential resources and to collaborate with international relief organizations, such as World Food Program and others in an effort to reach vulnerable populations; and (B)the Administrator of the United States Agency for International Development should be encouraged to continue to provide desperately needed and locally appropriate food aid through the Food for Peace and Emergency Food Security Programs; and 
(2)the House of Representatives— (A)calls upon the Government of South Sudan to declare and observe a cessation of hostilities to allow food and essential supplies to reach affected civilians; 
(B)urges specifically that the Government of South Sudan allow immediate and unrestricted humanitarian access to southern Unity, where the famine is currently underway; (C)condemns all threats and violence against civilian populations and aid workers, including the over 70 humanitarian aid workers killed since the conflict began and the brutal attack by the South Sudanese military on humanitarian aid workers, including Americans, at the Terrain Camp in July 2016; 
(D)condemns the multiple instances in which security forces have looted humanitarian assistance destined for civilians in need; and (E)supports effort of the United States Government, working with partners in the international community, including the United Nations, the African Union, and the European Union, to facilitate humanitarian access to affected areas, and encourages greater diplomatic pressure on the parties to return to the negotiation table to stop the violence, and to allow full humanitarian access. 
 
Karen L. Haas,Clerk.
